DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's Argument/Remark filed on 07/03/2022 have been fully considered.  Applicant asserts:
35 U.S.C. 112(a). 
Applicant’s amendment overcomes the rejection under 112(a) re Claim 24, 25 and 27.
35 U.S.C. 103 Claim 1: Claim 1 is allowable for at least these reasons. Claim 27 recites similar limitations as claim 1 and thus is allowable for at least similar reasons as claim 1. Claims 2-5 and 7- 25 depend from claim 1 and are allowable for at least similar reasons as claim 1.
Examiner very kindly points out that the time requires for further search would be beyond the allowed time under AFCP program.
35 U.S.C. 103 Claim 26: The Office Action states that paragraph [0313] of Mehta discloses the limitation of "display questions to user and". Applicant notes that paragraph [0313] of Mehta does not recite the term "questions" and/or disclose displaying questions to a user to obtain addition information from the user regarding an incident. Paragraph [0313] of Mehta simply discloses displaying alerts or messages sent in repose to a request for emergency assistance. Displaying alerts and/or messages is not equivalent to displaying questions for additional information. The Office Action states that paragraph [0152] discloses requesting additional information.
Examiner respectfully disagrees and very kindly points out that Fig. 2 of Kang et al.  clearly shows in response to receiving a request in a non-audible format for additional information regarding the incident, (See Mehta Fig. 2, [0152] the EMS 230 attempts to establish a covert data communication session with the second device 207. In some embodiments, a covert data communication session is established with the second device 207 without alerting the user 205 or anyone nearby of the communication session. For example, in some embodiments, a covert data communication session is a data call that does not cause the second device 207 on the end of the call to ring, buzz, or otherwise give any indication of an incoming call. . . . . . . the EMS 230 sends a covert request for receiving location information and other relevant user data cached on the second device 207. . . the EMS 230 then bridges or conferences the communication links with one or both devices (206, 207) and shares all relevant information, including location information, with the EDC 255.) display questions to the user and (See Mehta [0313] the user communications device comprising: a user interface configured to display alerts to the user of the user communication device, or messages sent from an EDC or EMS in response to a request for emergency assistance) generate a response signal based on a non-audible response from the user regarding the questions. (See Mehta Fig. 3, [0156] when the second device 307 is responsive to the data communication session, the EMS 330 then bridges the data communication session with the devices (305, 307) with the EDC 357, and shares all relevant data).
Examiner very kindly points out that a covert data communication session including a covert request from EMS is a message sent from an EDC and the message is displayed via user interface for display.  
35 U.S.C. 103 Claim 26: The data communication session of Mehta that includes requesting data from memory of a device and sending the data to an EMS is not equivalent to the claimed limitations of requesting additional information from a user by displaying questions to the user to obtain the additional information regarding the incident from the user. The data communication session of Mehta is simply referring to communication between the EMS and the device (i.e., user receiving device 207) and the requesting and transfer of the data stored in the cache of the device to the EMS.
Examiner very kindly points out that, the information shared with EMS is not limited to “user data cached on the second device 207” ([0152] “In some embodiments, the EMS 230 sends a covert request for receiving location information and other relevant user data cached on the second device 207” (Emphasis Added)).
but may be obtained directly from the user (See Mehta further discloses   [0152] “when the second device 207 is responsive to the covert data communication session (e.g. accepts the covert request), a communication session on communication link 225 is then established, for example, between the EMS 230 and the second device 207. In some embodiments, the communication session is a data communication session or, . . . the EMS 230 then bridges or conferences the communication links with one or both devices (206, 207) and shares all relevant information” (Emphasis Added)).


/MINJUNG KIM/
Examiner, Art Unit 2644